THE THIRTEENTH COURT OF APPEALS

                                      13-20-00011-CV


             Gaetan Pelletier and Pelletier Management and Consulting, LLC
                                             v.
                               Victoria Air Conditioning, Ltd.


                                     On Appeal from the
                        267th District Court of De Witt County, Texas
                            Trial Court Cause No. 16-09-23,901


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants. In addition, appellants and their surety are fully and finally released

and discharged from their obligations under the supersedeas bond issued to secure the

trial court’s order.

       We further order this decision certified below for observance.

January 6, 2022